DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicant’s arguments relate to the amended claims and the previous rejection, however a new reference is being used in place of Monaco to teach the denim fasteners, in response to the amendment. Thus the arguments do not apply to the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1,5, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US Patent 2090172881} in view of Schimler (US Patent 5099534} In view of Lee (US Patent Application Publication 20200390257} further in view of Sobel (US Patent 2832967) in view of Lehmann (US Patent Application Publication 20110173750}. 
Regarding claim 1, Peterson teaches a bedding system for keeping a comforter staying tucked and providing efficient making of a bed comprising: a comforter (Paragraph 759 "the term top sheet includes in its meaning...comforters..."; see also Paragraph 370 "Even though the being configured for wrapping around the mattress with a back face of the mattress exposed (Figure 55; as shown, the sheet at 04 goes over the top and sides of the mattress with the bottom face exposed); the bottom, the first side and the second side of the comforter configured to be wrapped on the mattress (Figure 55; as shown); the anchor being wrapped around the back face of the mattress adjacent the bottom of the comforter (Figure 58, the anchor is on the bottom of the mattress, including at the bottom of the comforter); the anchor being wrapped around the bottom, the first side, and the second side of the comforter (Figure 58; 17 attach to the bottom and two longitudinal sides of the comforter); the anchor comprising a plurality of elastic straps (Figure 108 and Paragraph 141); the plurality of elastic straps being attached to the anchor (Paragraph 170-171); and the plurality of elastic straps being removably and adjustably fastened to the bottom, the first side and the second side of the comforter (Paragraphs 172-175), the anchor comprising a denim {Paragraph 386), wherein the denim is a continuous panel of material (Figure 58 shows a panel of material). Peterson does not teach the comforter comprising a flap and a flap crease; the flap being positioned on the top of the comforter; and the flap being folded to the front of the comforter at the flap crease, the comforter comprising a plurality of extenders: each of the plurality of extenders being attached to the bottom, the first side, and the second side of the comforter; each of the plurality of extenders comprising an extender crease; each of the plurality of extenders being attached to the comforter at the extender crease: and wherein the comforter is configured to fit to various  a center of the denim; the plurality of scrunching fasteners being laterally distributed on the denim adjacent the center of the denim, the plurality of denim fasteners and the plurality of scrunching fasteners being adjacently located to each other; and wherein the plurality of denim fasteners and the plurality of scrunching fasteners are used to adjust a length of the denim to fit to the width of the comforter, and wherein the plurality of denim fasteners and the plurality of scrunching fasteners facilitate folding the denim to a desired length. Schmier teaches the comforter comprising a flap (Figure 1; where 25 points to the button holding the flap in place) and a flap crease (Figure 1; since the flap stays folded as shown, a crease would be present at the fold line); the flap being positioned on the top of the comforter; and the flap being folded to the front of the comforter at the flap crease (Figure 1; as shown). It would have been obvious to one of ordinary skill in the art to include a flap and flap crease on the system of Peterson in order to make it easy for the user to achieve a flap on the finished made-bed look of the system. Lee teaches the comforter comprising a plurality of extenders (Figure 1; 150,130); each of the plurality of extenders being attached to the first side, and the second side of the comforter; each of the plurality of extenders comprising an extender crease (Figure 1; between 183/193, and between 163/173); each of the plurality of extenders being attached to the comforter at the extender crease; and wherein the comforter can fit to various thicknesses of the mattress by folding or unfolding the plurality of extenders (Figure 3; and Abstract). It would have been obvious to one of ordinary skill in the art to include extenders on the system of Peterson in order to allow the system to be used with multiple bed widths. Lee does not teach each of the plurality of extenders being attached to the bottom of the comforter. Sobel teaches each of the plurality of extenders being attached to the bottom of the comforter  a center of the denim (Figure 1; as shown); the plurality of scrunching fasteners being laterally distributed on the denim adjacent the center of the denim  (Figure 1; as shown), the plurality of denim fasteners and the plurality of scrunching fasteners being adjacently located to each other  (Figure 1; as shown); and wherein the plurality of denim fasteners and the plurality of scrunching fasteners are used to adjust a length of the denim to fit to the width of the comforter (Paragraph 22 describes using the fasteners to adjust the dimension of the panel to be shorter, when applied to the primary reference this would adjust the anchor to fit the desired width to use with the comforter), and wherein the plurality of denim fasteners and the plurality of scrunching fasteners facilitate folding the denim to a desired length (Paragraph 20). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the anchor of Peterson to include width adjustment fasteners as in Lehmann in order to allow the system to fit on varying bed sizes.
Regarding claim 5, Peterson teaches each of the plurality of elastic straps comprising a snap fastener (Paragraph 234 and Figure 25 describe a snap connection between the sheet (i.e. comforter) and the side bedding ribbon (i.e. elastic strap)), an adjustment mechanism (Figure 105,106 shows the straps can contain an adjustment mechanism, see also Paragraph 455), and a strap fastener (Figure 105, bottom fastener under where 107 is marked); the strap fastener being peripherally attached to the denim (see Paragraphs 170-171); the snap fastener being positioned on each of the plurality of elastic straps opposite the strap fastener; the snap fastener being removably fastened to the comforter (Paragraph 234); and the adjustment 
Regarding claim 6, Peterson teaches the comforter comprising a plurality of anchor fasteners; the plurality of anchor fasteners being distributed on the bottom, the first side, and the second side of the comforter; and the snap fasteners of each of the plurality of elastic straps of the anchor being fastened to each of the plurality of anchor fasteners of the comforter (Paragraph 234 and Figure 25 describe a snap connection between the sheet (i.e. comforter) and the side bedding ribbon (i.e. elastic strap), meaning half of the snap would be on the bottom sides of the comforter to correspond to the anchor strap portions shown in Figure 58). 
Regarding claim 7, Peterson teaches the comforter comprising a skirt; the skirt being attached to the front at the edges of the first side, the second side, and the bottom of the comforter; and wherein the skirt flares out to provide a traditional high bed appearance of the bedding system (Figure 12; as shown and Paragraph 257 describe forming a pleated portion at the corners which hides the connectors, that pleated portion is the skirt which flares out).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673                              

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673